Per Curiam :
The plaintiff slipped on ice on the sidewalk and broke her leg. The evidence showed that there was a broken leader on a house which cast water on the sidewalk every time there was a rain or thaw, and that the water froze there, and that there was an alternation of freezing and thawing there all the time in the winter, and that that had been the condition there for more than a year. The nonsuit was error. Such a continuous condition was a nuisance to be abated by the city'.
The judgment should be reversed.
Woodward, Hooker, Gaynor, Rich and Miller, JJ., concurred.
Judgment reversed and new trial granted, costs to abide the event.